                                                                                                           ~'~I
                                                                              FILED
                                                                               DIS?RIC7 COURT
 1                                                                 CLERK. U.S.

 2
                                                                        OCT 23 2018
 3                                                                                      CALIFORNIA
                                                                   ENTRAL DISTRICT OF
                                                                 CB,~                       DEPUTY
                                                                        ^ ,I ,
 4

 5

 6

                        UNITED STATES DISTRICT COURT
 s                     CENTRAL DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                     Case No..          C~~~-      \G~~t~l`CTS

11                         Plaintiff,

12             vs.                                  ORDER OF DETENTION AFTER HEARING
                                                      [Fed.R.Crim.P. 32.1(a)(6);
131                                                    18 U.S.C. 3143(a)]
           ~ C t~L~ ~~a:'Y~
       l~W 1
14
                           Defendant
15

16

17

18           The defendant having been arrested in this District pursuant to

19    a    warrant    issued   by    the   United       States     District         Court       for    the

20    ~,~'~f"~ ~ ~c~     C~             for alleged violation(s) of the terms and

21    conditions of his/her [probation] [supervised release] ;. and

22           The   Court    having   conducted      a    detention        hearing          pursuant to

23    Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. ~ 3143(a),

24           The Court finds that:

25    A.    ~        The defendant has not met his/her burden of establishing by

26           clear and convincing evidence that he/she is not likely to flee

27           if released under 18 U.S.C. § 3142(b) or (c).                        This finding is

28           based on ~~~~ c ~ ~,~~        G-~- ~~~~ --~ ~-c      ~e~o%~- ~             ~('c~, cam, ~ r~



                                       J
1

2

3

4         and/or

5    B.   ( )   The defendant has not met his/her burden of establishing by

6         clear and convincing evidence that he/she is not likely to pose

7         a danger to the safety of any other person or the community if

8         released under 18 U.S.C. § 3142(b) or (c).        This finding is based

9         on:

10

11

12

13

14        IT THEREFORE IS ORDERED that the defendant be detained pending

15   the further revocation proceedings.

16

17   Dated:      ~ U~>-~ l~~

18                                                          ~~
19
                                                  --, .,,
20                                       UNITES STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28
